DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 103
The independent claims have been amended to remove the “or” from the claims such that the claims require both options of a) the obtained feature type is the depression feature type and b) when the obtained feature type is the protrusion feature type.  
Applicant argues on pages 12-13 that the prior art does not disclose the second option which was previously not required, specifically “when the obtained feature type is the protrusion feature type, a second elementary subset is a connected set of one or more faces bounded by concave edges or fillet faces only and containing no concave internal edge and no fillet face, the second elementary subset being either not a smooth skin or a smooth skin satisfying a convexity criterion.”
This limitation appears to merely be describing the definition of a smooth protrusion. Containing no concave internal edge or fillet face would indicate smoothness. Satisfying a convexity criterion means to curve or bulge outwards, which corresponds to protruding. The limitation therefore corresponds to Figures 17-19, elements 172, 174, 182, 192,  and paragraph [0105] of Applicant’s Publication, which is describing smooth protrusions.  
Lim: page 852 recites “Free-form protrusion. An area on an object’s surface bounded by a sequence of smoothly connected concave edges” and page 856 recites, “Applied to the distributor head in Fig. 9, the algorithm has successfully identified the smooth transition regions representing the protrusion boundaries (Fig. 9a), giving an exploded view of the decomposition is shown in Fig. 9b”. Figure 2 also recites “Protrusion boundary formed by smooth sequence of blended edges.”
The rejection has been amended to address the limitation that is now necessary. 
In addition, the claims as amended now require a rejection under 35 USC § 112. See below. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9-13, 15-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 13 and 17, recites “obtaining a feature type, the feature type being either a depression feature type or a protrusion feature type”. The claims have been amended to recite both “when the obtained feature type is the depression feature type” and “when the obtained feature type is the protrusion feature type”. Use of the term ‘when’ is referring to time, meaning that both the statements are taking place and both features types are obtained. This contradicts the previous statement that the obtained feature type is either/or. It is recommended that the claims be amended to more clearly define the options. For example, “wherein, if the obtained feature type is the depression feature type..” and “if the obtained feature type is the protrusion feature type…” 
The depending claims carry the same deficiencies as the independent claims. Therefore, these claims are also rejected due to their dependency on the rejected independent claims. 



Examiner’s Note
	
Note: Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13, 15-17 and 19-21  are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/178106 (“King”) in view of “Edge-Based Identification of DP-Features on Free-Form Solids” (“Lim”), both provided by Applicant.
Regarding claims 1, 13 and 17, King teaches:
A computer-implemented method for designing, with a computer-aided design system, a three-dimensional modeled object representing a mechanical part (King: page 1, lines 12-15, lines 19-20, “geometric modification to the base model”; page 5, “Direct modelling, or variational direct modelling may be used in any case where an object or article is represented as a solid, including machine parts, vehicles, equipment installations, building layouts, engineering structures, or chemical structures”), the method comprising:

obtaining a boundary representation representing the mechanical part, the boundary representation having faces and edges, the boundary representation being displayed (King operates over a model of part, comprising faces and edges which define the boundary of the model: Figure 1A-1C; page 6, lines 15-20; page 10 lines 12-13, “the boundary consists of all edges where one face…” therefore King disclose providing a boundary representation of a mechanical part as input);

graphically selecting, by graphical user interaction with the displayed boundary representation, a first set of faces on the displayed boundary representation (King operates over a model of part, comprising faces and edges which define the boundary of the model: Figure 1A-1C; page 6, lines 15-20; page 10 lines 12-13, “the boundary consists of all edges where one face…”; Fig. 13, “Display”; Fig. 14, “Output the modified representation of the part”; therefore King disclose providing a boundary representation of a mechanical part as input; King: page 2, “separating the one or more regions from the model to form a separated region and a base model”; page 6, “the user selects only a limited number of faces of the part…”);

obtaining a feature type, the feature type being either a depression feature type or a protrusion feature type (King: page 6, lines 12-25, “If the user selects only a limited number of faces of the part, the model is able to determine all other elements of the part to which subsequent modelling steps must be applied. The part 11a includes a base 12, a first raised section 13, a second raised section 14 and a topological feature, typically a pocket or protrusion, for which the user wishes to 20 modify the location. In this example, the feature is shown as a protrusion 15, for example an item that must fit into a corresponding opening in another part of the complex body”; the first set of faces can be the base or raised sections; the term ‘pocket’ corresponds to the term ‘depression’ of the claim); and

automatically by the computer-aided design system, recognizing a second set of faces within the first set of faces, the second set of faces representing a feature of the provided feature type (King: page 7, “The identified candidate regions are regions that may usefully be separated from the model. Typically, these regions correspond to protrusions, or pockets, having an
equal convexity boundary”; page 9, “The basic requirement for a region of interest is that it can be separated from the base model and later reconnected. The choice of suitable regions is therefore dependent on the available separation and reconnection methods as discussed hereinafter. The simplest form of region to choose for this method is a connected protrusion, or pocket, with consistent convexity at its boundary with the model”; page 12, line 31-page 13 line 17; Figures 12A-12B; the pockets/protrusions correspond to the second set of faces of the claim),

King does not teach but Lim does teach:
wherein the second set of faces forms a connection between one or more elementary subsets, and wherein, a smooth skin being a face or a connected set of faces containing only smooth internal edges (This limitation is interpreted to merely recite that a connected set of faces makes a smooth surface, which appears to be the definition of smoothness. Applicant has not disputed or addressed this interpretation of the claim language; Lim: page 854, “The algorithm processes each component of the VEG by searching for closed and open cycles of smoothly connected edges. The search algorithm starts by identifying and grouping edges that are smoothly connected (i.e., vertex adjacent edges having G1 continuity)”, “The result of the graph search is a set of smoothly connected chains of edges that can be closed or open (Fig. 5)”);

when the obtained feature type is the depression feature type, a first elementary subset is a connected set of one or more faces bounded by convex edges or round faces only and containing no convex internal edge and no round face, the first elementary subset being either not a smooth skin or a smooth skin satisfying a concavity criterion (this limitation is interpreted to be merely the definition of a smooth depression; Lim: page 853, “Free-form depression. An area of an object’s surface bounded by a sequence of smoothly connected convex edges. Both these areas can be formed into volumes by skinning the boundary edge loop to form an additional face which covers a depression or partitions a protrusion. While these definitions are not definitive, they are applicable to large numbers of DP-features found on free-form component models. Fundamental to these definitions is the classification of edges as concave or convex”), and

when the obtained feature type is the protrusion feature type, a second elementary subset is a connected set of one or more faces bounded by concave edges or fillet faces only and containing no concave internal edge and no fillet face, the second elementary subset being either not a smooth skin or a smooth skin satisfying a convexity criterion (this limitation is interpreted to be merely the definition of a smooth protrusion; Lim: pages 852, “Free-form protrusion. An area on an object’s surface bounded by a sequence of smoothly connected concave edges”; page 853, “Both these areas can be formed into volumes by skinning the boundary edge loop to form an additional face which covers a depression or partitions a protrusion. While these definitions are not definitive, they are applicable to large numbers of DP-features found on free-form component models. Fundamental to these definitions is the classification of edges as concave or convex. To calculate edge vexity, a plane normal to the edge midpoint is intersected by the adjacent faces to generate two intersection curves. Points on the faces adjacent to the edge are located by traversing along these intersection curves. Using the surface normals at these points and the orientation of the edge, vexity can be calculated by vector products [18]. Initially, the points used to generate surface normals are located 0.001 units along the intersection curve. However, if the resulting vexity is smooth (i.e., the orientation of the two surfaces is coincident in the neighborhood of the edge), successive pairs of normals are generated with the same step size until a concave/convex smooth relationship is established or the end of the intersection curve is reached; in this case, the edge is classified as smooth”; “the algorithm is described in the context of protrusion features, i.e., concave edges”; page 856, “Applied to the distributor head in Fig. 9, the algorithm has successfully identified the smooth transition regions representing the protrusion boundaries (Fig. 9a), giving an exploded view of the decomposition is shown in Fig. 9b”; page 859, “7 CONCLUSION This paper has presented a method of locating DP-feature boundaries defined by edge vexity and G1 continuity. These feature boundaries can be used to generate surfaces and volumes that enable Boolean operations to form  protrusions”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined King (directed to designing a 3D modeled object) with Lim (directed to smooth depressions and protrusions) and arrived at designing a 3D modeled object with smooth depressions and protrusions. One of ordinary skill in the art would have been motivated to make such a combination because “locating DP-feature boundaries defined by edge vexity and G1 continuity. These feature boundaries can be used to generate surfaces and volumes that enable Boolean operations to form protrusions and depressions into separate volumes. Since concave edges frequently give rise to manufacturing difficulties, this work has been driven by the desire to divide complex parts into sets of smaller components that can be easily produced and assembled to form the desired shape” (Lim: Conclusion).

Regarding claims 3, 15 and 19, King and Lim teach:
The method of claim 1, wherein the second set of faces comprises all elementary subsets of the first set (King: page 10, line 33-page 11, line 1, “single region of interest consisting of all the faces”).

Regarding claims 4, 16 and 20, King does not teach but Lim does teach:
The method of claim 1, wherein each elementary subset is connected to at least one other elementary subset, two elementary subsets being connected if they share either only edges of a predetermined edge type or only faces of a predetermined face type (this is interpreted to mean that subsets/face are connected to each other either by edge or face; Lim: page 854, “The result of the graph search is a set of smoothly connected chains of edges that can be closed or open (Fig. 5). Linear edges are added to close open chains. Only closed chains that do not self-intersect and form an unbranched loop of edges are kept”), where:

when the provided feature type is the depression feature type, the predetermined edge type is the convex edge type and the predetermined face type is the round face type, and/or

when the provided feature type is the protrusion feature type, the predetermined edge type is the concave edge type and the predetermined face type is the fillet face type (Lim: page 852, “Free-form protrusion. An area on an object’s surface bounded by a sequence of smoothly connected concave edges”; Fig. 5, “Detail showing the maze of edges associated with the fillets. The example search shows a smoothly connected chain set of edges defining one leg profile (forming an “open” chain)”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined King (directed to designing a 3D modeled object) with Lim (directed to smooth depressions and protrusions) and arrived at designing a 3D modeled object with smooth depressions and protrusions. One of ordinary skill in the art would have been motivated to make such a combination because “locating DP-feature boundaries defined by edge vexity and G1 continuity. These feature boundaries can be used to generate surfaces and volumes that enable Boolean operations to form protrusions and depressions into separate volumes. Since concave edges frequently give rise to manufacturing difficulties, this work has been driven by the desire to divide complex parts into sets of smaller components that can be easily produced and assembled to form the desired shape” (Lim: Conclusion).

Regarding claim 5,  King does not teach but Lim does teach:
The method of claim 1, wherein:
a smooth skin bounded by convex edges or round faces only and containing no convex internal edge and no round face satisfies the concavity criterion when the smooth skin cannot be arbitrarily offset in the direction of its normal vector while remaining smooth (referring back to claim 2, this limitation is further defining a depression-type feature and is interpreted to mean that a depression feature and is no longer smooth when being offset, which appears to be the necessary feature of smoothness; Lim: page 853, “Free-form depression. An area of an object’s surface bounded by a sequence of smoothly connected convex edges. Both these areas can be formed into volumes by skinning the boundary edge loop to form an additional face which covers a depression or partitions a protrusion. While these definitions are not definitive, they are applicable to large numbers of DP-features found on free-form component models. Fundamental to these definitions is the classification of edges as concave or convex”; page 853, “Using the surface normals at these points and the orientation of the edge, vexity can be calculated by vector products [18]. Initially, the points used to generate surface normals are located 0.001 units along the intersection curve. However, if the resulting vexity is smooth (i.e., the orientation of the two surfaces is coincident in the neighborhood of the edge), successive pairs of normals are generated with the same step size until a concave/convex smooth relationship is established or the end of the intersection curve is reached; in this case, the edge is classified as smooth”), and/or

a smooth skin bounded by concave edges or fillet faces only and containing no concave internal edge and no fillet face satisfies the convexity criterion when the smooth skin cannot be arbitrarily offset in the opposite direction of its normal vector while remaining smooth.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined King (directed to designing a 3D modeled object) with Lim (directed to smooth depressions and protrusions) and arrived at designing a 3D modeled object with smooth depressions and protrusions. One of ordinary skill in the art would have been motivated to make such a combination because “locating DP-feature boundaries defined by edge vexity and G1 continuity. These feature boundaries can be used to generate surfaces and volumes that enable Boolean operations to form protrusions and depressions into separate volumes. Since concave edges frequently give rise to manufacturing difficulties, this work has been driven by the desire to divide complex parts into sets of smaller components that can be easily produced and assembled to form the desired shape” (Lim: Conclusion).

Regarding claim 6, King teaches:
The method of claim 1, wherein the recognizing further includes:

determining one or more candidate elementary subsets, where:

when the provided feature type is the depression feature type, a candidate elementary subset is a connected set of one or more faces bounded by convex edges or round faces only and containing no convex internal edge and no round face (this portion of the limitation appears to be merely a definition of a depression feature; King: page 6, lines 12-25, “The part 11a includes a base 12, a first raised section 13, a second raised section 14 and a topological feature, typically a pocket or protrusion, for which the user wishes to 20 modify the location. In this example, the feature is shown as a protrusion 15, for example an item that must fit into a corresponding opening in another part of the complex body”; page 7, “The identified candidate regions are regions that may usefully be separated from the model. Typically, these regions correspond to protrusions, or pockets, having an equal convexity boundary”; page 9, “The basic requirement for a region of interest is that it can be separated from the base model and later reconnected. The choice of suitable regions is therefore dependent on the available separation and reconnection methods as discussed hereinafter. The simplest form of region to choose for this method is a connected protrusion, or pocket, with consistent convexity at its boundary with the model”; page 12, line 31-page 13 line 17; Figures 12A-12B; the pockets/protrusions correspond to the second set of faces of the claim the term ‘pocket’ corresponds to the term ‘depression’ of the claim), and/or

when the provided feature type is the protrusion feature type, a candidate elementary subset is a connected set of one or more faces bounded by concave edges or fillet faces only and containing no concave internal edge and no fillet face,

wherein the determining of the one or more candidate elementary subsets partitioning the first set of faces into faces which each belong to exactly one candidate elementary subset and faces which belong to no candidate elementary subset (this limitation is stating that a face is included if it is to be included and if it is not to be included it isn’t included; King: page 10, “if the set
15 of faces 32, 33, 34, 35, including hidden faces 50, 51 are not initially confirmed as
forming a protrusion or pocket, then a subset of faces may be checked by shrinking back the boundary to consistent convexity, for example as shown in Fig.6, where face 32 does not form part of the protrusion, but faces 33, 34, 35, 50, 51 do form a protrusion, so the subset 33, 34, 35, 50, 51 is extracted”); and

identifying the one or more elementary subsets among the determined candidate elementary subsets (King: page 14, “The likelihood of a successful outcome is improved by being able  to work on only a subset of the full model and to discount features which cause a failure, but continue with, or restart a run of the process knowing that the cause of the fault has been removed”; working on only one subset implied it was identified).

Regarding claim 7, King does not teach but Lim does teach:
The method of claim 6, wherein the determining the one or more candidate elementary subsets includes iteratively visiting faces of the first set (Lim: page 954, “Step 2 of the best first search algorithm can be described as follows: A best-first search operator Seq is applied on S to
extract a set, CSeq, of smoothly connected chains of edges, with G1 continuity: S !
Seq CSeq. The process has four steps: Step 2.1. Initiate a new search: . Select a seed_edge (i.e., an unvisited edge from the set of edges, S), set it to curr_edge, mark as “visited” and
add to start of new chain list”, “Step 2.3. Repeat Steps 2.1 and 2.2 until all the edges in S are
“visited.””), where visiting a face further including:

determining whether the face is to be included in a candidate elementary subset (Lim: page 954, “Step 2.2. Adding an edge to the chain list”), and when the face is to be included in the candidate elementary subset, including the face in the elementary subset and determining that the face is not to be visited again (Lim: page 954, “Step 2.3. Repeat Steps 2.1 and 2.2 until all the edges in S are “visited.”; “Step 2.4. Delete all self-intersecting chains in CSeq”, if they are deleted they are not visited again).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined King (directed to designing a 3D modeled object) with Lim (directed iteratively visiting faces) and arrived at designing a 3D modeled object with iteratively visiting faces. One of ordinary skill in the art would have been motivated to make such a combination because “locating DP-feature boundaries defined by edge vexity and G1 continuity. These feature boundaries can be used to generate surfaces and volumes that enable Boolean operations to form protrusions and depressions into separate volumes. Since concave edges frequently give rise to manufacturing difficulties, this work has been driven by the desire to divide complex parts into sets of smaller components that can be easily produced and assembled to form the desired shape” (Lim: Conclusion).

Regarding claim 9, King and Lim teach:
The method of claim 1, wherein the selecting of the first set of faces includes:
by graphical user-interaction, defining a closed curve on the display (King: Figs. 10-11; page 12, “extend the (shaded) cylinder face so that it heals with itself and results in a simple cylinder region 20 with circular edges at each end”; cylinders are closed curves), and

automatically by the computer-aided design system, identifying each face of the boundary representation of which projection on the display is entirely included inside the closed curve (King: page 12, “extend the (shaded) cylinder face; page 10, “input contains a set 10 of faces that are being changed in the same way (all being moved by the same vector, for example). A check is then made to confirm that the set of faces form a protrusion or pocket by checking that the boundary has single convexity. The boundary consists of all edges where one face is in the set and one is not in the set of faces being considered. If so, that set of faces are designated as a region of interest”; the set of faces that form the pocket are the faces inside the closed curve).

Regarding claim 10, King teaches:
The method of claim 9, wherein the selecting of the first set of faces further includes, automatically by the computer-aided design system:

partitioning the identified faces into disjoint connected subsets of faces, where one and only one subset is the first set of faces (King: page 2, “separating the one or more regions from the
model to form a separated region and a base model”; page 6, “If the user selects only a limited number of faces of the part”);

King does not teach but Lim does teach:
discarding all other subsets (Lim: page 954, “Step 2.3. Repeat Steps 2.1 and 2.2 until all the edges in S are “visited.”; “Step 2.4. Delete all self-intersecting chains in CSeq”; the deleted chains are discarded).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined King (directed to designing a 3D modeled object) with Lim (directed to discarding subsets) and arrived at designing a 3D modeled object with discarding subsets. One of ordinary skill in the art would have been motivated to make such a combination because “locating DP-feature boundaries defined by edge vexity and G1 continuity. These feature boundaries can be used to generate surfaces and volumes that enable Boolean operations to form protrusions and depressions into separate volumes. Since concave edges frequently give rise to manufacturing difficulties, this work has been driven by the desire to divide complex parts into sets of smaller components that can be easily produced and assembled to form the desired shape” (Lim: Conclusion).

Regarding claim 11, King does not teach but Lim does teach:
The method of claim 1, wherein the mechanical part is:
a molded part,
a machined part,
a drilled part,
a turned part,
a forged part (Lim: page 852, “casting, pressing, or forging”),
a stamped part, and/or
a folded part.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined King (directed to designing a 3D modeled object) with Lim (directed to forged parts) and arrived at designing a 3D modeled object a forging it. One of ordinary skill in the art would have been motivated to make such a combination because “locating DP-feature boundaries defined by edge vexity and G1 continuity. These feature boundaries can be used to generate surfaces and volumes that enable Boolean operations to form protrusions and depressions into separate volumes. Since concave edges frequently give rise to manufacturing difficulties, this work has been driven by the desire to divide complex parts into sets of smaller components that can be easily produced and assembled to form the desired shape” (Lim: Conclusion).

Regarding claim 12, King does not teach but Lim does teach:
The method of claim 1, wherein:
when the feature type is the depression feature type, the feature of the obtained feature type is:
a mass reduction feature, a space reservation feature, a fixture feature, a tightness feature, an adjustment feature, a positioning feature, a mechanical joint feature, a cooling feature, a space reservation feature, a revolute or cylindrical mechanical joint feature, an assembly feature, and/or a stiffening feature (the claim is interpreted to require only either the depression or the protrusion feature), 

and/or when the feature type is the protrusion feature type (Lim: page 855, “This extends the protrusion feature into a recess on the surface of the object allowing an assembly location interface to be created”), the feature of the provided feature type is:  

a stiffening feature, a fixture feature, a positioning pin feature, a revolute or cylindrical mechanical joint feature, a support for all machined and drilled protrusions feature, an assembly feature (Lim: page 855, “This extends the protrusion feature into a recess on the surface of the object allowing an assembly location interface to be created”; Fig. 7, “Assembly interface feature formed by separator volume”; page 857, “An example of such a component is a turbine rotor assembly (Fig. 11), where a large base unit accepts smaller attachments”), and/or a space reservation feature.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined King (directed to designing a 3D modeled object) with Lim (directed to assembly protrusion features) and arrived at designing a 3D modeled object with assembly protrusion features. One of ordinary skill in the art would have been motivated to make such a combination because “locating DP-feature boundaries defined by edge vexity and G1 continuity. These feature boundaries can be used to generate surfaces and volumes that enable Boolean operations to form protrusions and depressions into separate volumes. Since concave edges frequently give rise to manufacturing difficulties, this work has been driven by the desire to divide complex parts into sets of smaller components that can be easily produced and assembled to form the desired shape” (Lim: Conclusion).

Regarding claim 21, King and Lim teach:
The method of claim 1, wherein in processing the second set of faces, the processing includes one or more of: extracting the second set of faces from the boundary representation; displaying the second set of faces (King: Figs. 1A-2, 4E-12B); highlighting the second set of faces within a display of the boundary representation; and/or editing the second set of faces.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148